Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5, 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willmeroth et al. (U.S. Patent Publication No. 2007/0176229).
Referring to figure 6, Willmeroth et al. teaches a transistor, comprising: 
control gate (11) isolated from a first region of semiconductor material having a first conductivity type (P, 3); 
a first source/drain region (n+, 4) having a second conductivity type different than the first conductivity type and formed in the first region of semiconductor material (3, see figure 6); 
a second source/drain region (N+, 4) having the second conductivity type and formed in the first region of semiconductor material (3, see figure 6); and 
a second region of semiconductor material (P, 5) having the first conductivity type in contact with the first region of semiconductor material (3), wherein the first region of semiconductor material (3) is between the control gate (11) and the second region of semiconductor material (5); 
wherein the first region of semiconductor material (3) has a first width extending in a first direction from the first source/drain region to the second source/drain region (4, see figure 6); and 
wherein the second region of semiconductor material (5) has a second width, less than or equal to the first width, extending in the first direction (see figure 6).
	Regarding to claim 2, the second conductivity type is opposite the first conductivity type (see paragraph# 45).
	Regarding to claim 4, the second width is less than the first width (see figure 6).
	Regarding to claim 5, the first region of semiconductor material comprises a first dopant species, and wherein the second region of semiconductor material comprises a second dopant species (see paragraphs# 40, 45). 
	Regarding to claim 8, a third region of semiconductor material (54) having a first conductivity type in contact with the second region of semiconductor material (55), wherein the second region of the semiconductor material is between the first region of semiconductor material (3) and the third region of semiconductor material (54, see figure 6).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3, 6-7, 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Willmeroth et al. (U.S. Patent Publication No. 2007/0176229) as applied to claim(s) 1-2, 4-5, 8 above, in view of Liang et al. (U.S. Patent Publication No. 2018/0294261).
Referring to figure 6, Willmeroth et al. teaches a transistor having semiconductor material.
However, the reference does not clearly teach the specific width of the region of semiconductor material (in claims 9-12), the first conductivity type is an n-type conductivity and wherein the second conductivity type is a p-type conductivity (in claim 3), and the first dopant species and the second dopant species each comprise an element selected from a group consisting of arsenic, antimony, phosphorus and boron (in claim 7).
Liang et al. teaches the first conductivity type is an n-type conductivity and wherein the second conductivity type is a p-type conductivity (see paragraphs# 100-101, meeting claim 3), and the first dopant species and the second dopant species each comprise an element selected from a group consisting of arsenic, antimony, phosphorus and boron (see paragraphs# 100-101, figures 7-9, meeting claim 7).
 With regarding to claims 9-12, it would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the specific width of the region of semiconductor material, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the specific width of the region of semiconductor material), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).
	The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the specific width of the region of semiconductor material) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to provide the specific width of the region of semiconductor material, the first conductivity type is an n-type conductivity and wherein the second conductivity type is a p-type conductivity, and the first dopant species and the second dopant species each comprise an element selected from a group consisting of arsenic, antimony, phosphorus and boron in Willmeroth et al. as taught by Liang et al. because it is known in the semiconductor art to form a desired semiconductor device.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893